Opinion by
Oliver, C. J.
A partner of the petitioner testified that at the time of purchase the exporter allowed him a 5 percent discount, the consular invoice and the commercial invoice both indicating the discount in question; that the shipment was one of the first importations made by the petitioner and at that time he did not know whether or not duty should be paid on the purchase price; and that entry was made at the price paid for the merchandise. On the record presented it was held that the petitioner acted without intention to conceal or misrepresent the facts and that it did not intend to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.
Cole, J.; concurring.